Exhibit 99 GENERAL ELECTRIC COMPANY AND CONSOLIDATED AFFILIATES Unaudited Revised Summary Operating Segment Financial Information (In millions) First Quarter Second Quarter Third Quarter Revenues(a) Power & Water $ $ $ Oil & Gas Energy Management Aviation Healthcare Transportation Home & Business Solutions Total industrial segment revenues GE Capital Total segment revenues Corporate items and eliminations Consolidated revenues and other income from continuing operations $ $ $ Segment profit(a) Power & Water $ $ $ Oil & Gas Energy Management 21 4 42 Aviation Healthcare Transportation Home & Business Solutions 57 79 60 Total industrial segment profit GE Capital Total segment profit Corporate items and eliminations GE interest and other financial charges GE provision for income taxes Earnings from continuing operations attributable to the Company Earnings (loss) from discontinued operations, net of taxes, attributable to the Company 37 Consolidated net earnings attributable to the Company $ $ $ (a) Segment revenues includes both revenues and other income related to the segment. Segment profit excludes results reported as discontinued operations, earnings attributable to noncontrolling interests of consolidated subsidiaries, GECC preferred stock dividends declared and accounting changes. Segment profit excludes or includes interest and other financial charges and income taxes according to how a particular segment’s management is measured – excluded in determining segment profit, which we sometimes refer to as “operating profit,” for Power & Water, Oil & Gas, Energy Management, Aviation, Healthcare, Transportation and Home & Business Solutions; included in determining segment profit, which we sometimes refer to as “net earnings,” for GE Capital. Results of our run-off insurance operations previously reported in Corporate items and eliminations are now reported in GE Capital. GENERAL ELECTRIC COMPANY AND CONSOLIDATED AFFILIATES Unaudited Revised Summary Operating Segment Financial Information (In millions) First Quarter Second Quarter Third Quarter Fourth Quarter Total Year Revenues(a) Power & Water $ Oil & Gas Energy Management Aviation Healthcare Transportation Home & Business Solutions Total industrial segment revenues GE Capital Total segment revenues Corporate items and eliminations Consolidated revenues and other income from continuing operations $ Segment profit(a) Power & Water $ Oil & Gas Energy Management 12 21 47 78 Aviation Healthcare Transportation Home & Business Solutions 62 93 28 54 Total industrial segment profit GE Capital Total segment profit Corporate items and eliminations GE interest and other financial charges GE provision for income taxes Earnings from continuing operations attributable to the Company Earnings (loss) from discontinued operations, net of taxes, attributable to the Company 35 Consolidated net earnings attributable to the Company $ (a) Segment revenues includes both revenues and other income related to the segment. Segment profit excludes results reported as discontinued operations, earnings attributable to noncontrolling interests of consolidated subsidiaries, GECC preferred stock dividends declared and accounting changes. Segment profit excludes or includes interest and other financial charges and income taxes according to how a particular segment’s management is measured – excluded in determining segment profit, which we sometimes refer to as “operating profit,” for Power & Water, Oil & Gas, Energy Management, Aviation, Healthcare, Transportation and Home & Business Solutions; included in determining segment profit, which we sometimes refer to as “net earnings,” for GE Capital. Results of our run-off insurance operations previously reported in Corporate items and eliminations are now reported in GE Capital. GENERAL ELECTRIC COMPANY AND CONSOLIDATED AFFILIATES Unaudited Revised Summary Operating Segment Financial Information (In millions) Revenues(a) Power & Water $ $ $ Oil & Gas Energy Management Aviation Healthcare Transportation Home & Business Solutions Total industrial segment revenues GE Capital Total segment revenues Corporate items and eliminations Consolidated revenues and other income from continuing operations $ $ $ Segment profit(a) Power & Water $ $ $ Oil & Gas Energy Management 78 Aviation Healthcare Transportation Home & Business Solutions Total industrial segment profit GE Capital Total segment profit Corporate items and eliminations GE interest and other financial charges GE provision for income taxes Earnings from continuing operations attributable to the Company Earnings (loss) from discontinued operations, net of taxes, attributable to the Company Consolidated net earnings attributable to the Company $ $ $ (a) Segment revenues includes both revenues and other income related to the segment. Segment profit excludes results reported as discontinued operations, earnings attributable to noncontrolling interests of consolidated subsidiaries, GECC preferred stock dividends declared and accounting changes. Segment profit excludes or includes interest and other financial charges and income taxes according to how a particular segment’s management is measured – excluded in determining segment profit, which we sometimes refer to as “operating profit,” for Power & Water, Oil & Gas, Energy Management, Aviation, Healthcare, Transportation and Home & Business Solutions; included in determining segment profit, which we sometimes refer to as “net earnings,” for GE Capital. Results of our run-off insurance operations previously reported in Corporate items and eliminations are now reported in GE Capital.
